IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 365A15-2

                                  Filed 11 May 2018

ATLANTIC COAST PROPERTIES, INC., a Delaware Corporation,

                    Petitioner

               v.
ANGERONA M. SAUNDERS and husband, ALGUSTUS O. SAUNDERS, JR.,
LUCY M. TILLETT, PATRICIA W. MOORE−PLEDGER, GENEVIVE M.
GOODMAN, LYNETTE C. WINSLOW, and CARLTON RAY WINSLOW,

                    Respondents



        Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 807 S.E.2d 182 (2017), affirming an order

granting summary judgment entered on 16 November 2016 by Judge Milton F. Fitch,

Jr. in Superior Court, Currituck County. Heard in the Supreme Court on 16 April

2018.


        Hornthal, Riley, Ellis & Maland, LLP, by M. H. Hood Ellis and Casey L.
        Peaden, for petitioner-appellant.

        Nexsen Pruet PLLC, by Brian T. Pearce and Norman W. Shearin, for
        respondent-appellees.


        PER CURIAM.
                        ATL. COAST PROPS., INC. V. SAUNDERS

                                  Opinion of the Court



      For the reasons stated in the dissenting opinion, the decision of the Court of

Appeals is reversed. This matter is remanded to the Court of Appeals for further

remand to the trial court for further proceedings not inconsistent with this opinion.


      REVERSED AND REMANDED.




                                          -2-